COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER

Appellate case name:         Jesus Pacheco v. The State of Texas

Appellate case number:       01-18-00605-CR

Trial court case number:     F17-1611-431

Trial court:                 431st District Court of Denton County1

        The complete record was filed in this appeal on August 10, 2018. Appellant’s
brief, therefore, was due on September 10, 2018. See TEX. R. APP. P. 38.6(a). After we
granted his motion for an extension of time, appellant’s brief was due on November 9,
2018. See TEX. R. APP. P. 38.6(d). On November 21, 2018, the Clerk of this Court
notified appellant that the time for filing his brief had expired and, unless the Court
received a motion for an extension of time, with appellant’s brief, or a motion for an
extension of time to file appellant’s brief by December 3, 2018, the Court would be
required to order the trial court to conduct a hearing pursuant to rule 38.8. See TEX. R.
APP. P. 38.8(b)(2), (3); see also id. 10.5(b). Appellant has not filed a brief or otherwise
responded to this Court’s notice.
        Accordingly, we abate the appeal and remand for the trial court to immediately
conduct a hearing at which a representative of the Denton County District Attorney’s
Office and appellant’s appointed counsel, Stephen Wohr, shall be present. TEX. R. APP.
P. 38.8(b)(2). Appellant shall also be present for the hearing in person or, if he is
incarcerated, at the trial court’s discretion, he may participate in the hearing by closed-
circuit video teleconferencing.2

1
       The Supreme Court of Texas transferred this appeal to this Court from the Court of
       Appeals for the Second District of Texas. See Misc. Docket No. 18-9083 (Tex. June 19,
       2018); see also TEX. GOV’T CODE ANN. § 73.001 (Vernon 2013) (authorizing transfer of
       cases between courts of appeals).
2      Any such teleconference must use a closed-circuit video teleconferencing system that
       provides for a simultaneous compressed full motion video and interactive communication
       of image and sound between the trial court, appellant, and any attorneys representing the
       The trial court is directed to:
       (1)    determine whether appellant wishes to prosecute the appeal;
       (2)    if appellant wishes to prosecute the appeal, determine whether good cause
              exists to relieve Stephen Wohr of his duties as appellant’s counsel;
       (3)    if good cause exists, enter a written order relieving Stephen Wohr of his
              duties as appellant’s counsel, including in the order the basis for and
              finding of good cause, and appoint substitute appellate counsel at no
              expense to appellant;
       (4)    if good cause does not exist, set a date when appellant’s brief is due,
              regardless of whether this Court has yet reinstated the appeal and no later
              than 30 days from the date of the hearing;
       (5)    make any other findings and recommendations the trial court deems
              appropriate; and
       (6)    enter written findings of fact, conclusions of law, and recommendations as
              to these issues.
See TEX. CODE CRIM. PROC. ANN. art. 1.051(a), (c), (d)(1), 26.04(j)(2) (West Supp.
2017); TEX. R. APP. P. 38.8(b).
        The trial court shall have a court reporter record the hearing and file the reporter’s
record with this Court within 30 days of the date of this order. The trial court clerk is
directed to file a supplemental clerk’s record containing the trial court’s findings and
recommendations with this Court within 30 days of the date of this order. If the hearing is
conducted by video teleconference, a certified video recording of the hearing shall also be
filed in this Court within 30 days of the date of this order.
       The appeal is abated, treated as a closed case, and removed from this Court’s
active docket. The appeal will be reinstated on this Court’s active docket when the
supplemental clerk’s record and the reporter’s record of the hearing are filed in this
Court. The court coordinator of the trial court shall set a hearing date and notify the
parties and the Clerk of this Court of such date.
       It is so ORDERED.

Judge’s signature: ___/s/ Terry Jennings________
                    Acting individually  Acting for the Court


Date: _December 18, 2018______




       State or appellant. On his request, appellant and his counsel shall be able to communicate
       privately without being recorded or heard by the trial court or the State’s attorney.